each item of information contained in this Information Disclosure Statement was first cited in a communication from a foreign patent office in a counterpart foreign application not more than three months prior to the filing of this statement" (emphases added).

It is hereby noted that four of the references in the IDS (specifically, U.S. 2009/0011217 A1, JP 2006/130889 A, JP 2009/228016 A, and JP 2016/069720 A) were first cited in an office action by the JPO issued on 25 February 2020; furthermore, Applicant's foreign counsel acknowledged the citation of each of these four references in remarks dated 25 May 2020 (see attached files from the JPO, including a listing of items in the JPO file wrapper of the counterpart application, the aforementioned JPO office action of 25 February 2020, and the aforementioned remarks from Applicant dated 25 May 2020.  Therefore, Applicant’s Rule 1.97(e) Certification is contradicted by the facts on record, which precludes the IDS and the references cited therein from being considered.  

The IDS has been placed in the application file, but the references cited therein have not been considered as to their respective merits.  


/Z. Jim Yang/Primary Examiner, Art Unit 1781